                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CHRISTOPHER ELLIS, ROBERT SCHMITZ,                                                   PLAINTIFFS
and GREGORY SUBECK, on behalf of
themselves and all others similarly situated

V.                                                    CIVIL ACTION NO. 3:18-CV-73-SA-JMV

BAPTIST MEMORIAL HEALTH CARE
CORPORATION                                                                         DEFENDANT

               SUPPLEMENTAL ORDER ON CERTIFICATION AND NOTICE

       On February 27, 2019, the Court conditionally certified this collective action under the Fair

Labor Standards Act. See Order [41]. At that time, the Court also found that the proposed notice

was deficient in several respects and gave the Plaintiffs an opportunity to correct the notice. See

Order [42]. On March 1, 2019, the Plaintiffs submitted an amended notice form [47]. The Court

approves the form of the notice. The Plaintiffs are authorized to send such notices by U.S. mail, or

electronic mail when possible, no later than April 9, 2019. The Plaintiffs shall notify the Court of

the mailing of such notices through a filing on the docket by April 12, 2019. Opt-in returns from

prospective class members must be postmarked no more than sixty days from the date that the

notices are mailed to be deemed timely for the purposes of joining this collective action. See Order

[42]; see also Notice [47].

       SO ORDERED this the 25th day of March, 2019.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
